Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00496-CV
____________
 
KAVITA BETINA,
Appellant
 
V.
 
SRIVENKATA
HARIBABU TAMMINEEDI, Appellee
 

 
On Appeal from the 310th District
Court
Harris County,
Texas
Trial Court Cause No.
04-18195
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 8,
2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court that appellant did not make
arrangements to pay for the record.  
On May 17, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.